EXHIBIT 10.12 LETTER AGREEMENT WITH EVOS USA, INC. DATED JULY 30, 2007 [EVOS LETTERHEAD] July 30, 2007 Mr. Greg Janson, President Healthy Fast Food, Inc. 1075 American Pacific – Suite C Henderson, NV89074 Dear Greg: This letter serves as clarification of the fees paid to EVOS under the Area Representative Agreement executed on December 1st, 2006. The $95,000 paid to EVOS is a non-refundable fee paid for five (5) EVOS® Franchises and Healthy Fast Food, Inc. (HFFI) will forego their 50% split on Initial Franchise Fees for the first eight (8) franchises sold in their territory.This represents HFFI’s 13 total franchises. Please contact me with any questions. We wish you all the best in your endeavors! Healthfully, /s/ Michael Jeffers Michael Jeffers Co-Founder/Vice President
